Citation Nr: 1132705	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  10-09 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a back disorder, to include as secondary to service-connected pes planus.

2.  Entitlement to service connection for a right leg disorder, to include as secondary to service-connected pes planus.

3.  Entitlement to service connection for a left leg disorder, to include as secondary to service-connected pes planus.

4.  Entitlement to service connection for a right hip disorder, to include as secondary to service-connected pes planus.

5.  Entitlement to service connection for a left hip disorder, to include as secondary to service-connected pes planus.

6.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected pes planus.

7.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected pes planus.

8.  Entitlement to service connection for a right ankle disorder, to include as secondary to service-connected pes planus.

9.  Entitlement to service connection for a left ankle disorder, to include as secondary to service-connected pes planus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Ms. E.E., and Ms. T.D.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from November 1950 to November 1954.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in pertinent part, denied the current appellate claims.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran provided testimony at a hearing before the undersigned Acting Veterans Law Judge in June 2011.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

For the reasons detailed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this case, and for the reasons stated below, the Board finds that further development is required in order to comply with the duty to assist.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In this case, the Veteran has essentially contended that his disabilities of the back, legs, hips, knees, and ankles are all secondary to his service-connected pes planus.  Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  See Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The Veteran has submitted private medical statements in support of his claims.  These include records dated in September 2008 and October 2009.  After review of the medical opinions contained in these records, the Board finds that there is a duty to assist the Veteran in the claims in appellate status by obtaining a VA examination with opinion.  See 38 C.F.R. § 3.159(c)(4).  This is necessary so that the record contains an opinion that includes a complete rationale.  The opinions of record either lack sufficient rationale or are unclear.

The Board further finds that any outstanding treatment records regarding the claimed disabilities should be obtained while this case is on remand.  In fact, this is of particular importance in the instant case as the Veteran indicated at his June 2011 Board hearing that there were outstanding VA medical records relevant to his claim.  The Court has held that VA records which are in existence are constructively of record and the failure of the RO or the Board to consider any such pertinent records might constitute clear and unmistakable error, even though such evidence was not actually in the record assembled for appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Relevant statutory and regulatory provisions also emphasize the importance of obtaining pertinent VA records as part of the duty to assist.  See 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The AMC/RO should obtain the names and addresses of all medical care providers who have treated the Veteran for his back, legs, hips, knees, and ankles, to include any treatment he has received through VA.  After securing any necessary release, the AMC/RO should obtain those records not on file.

2.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the current nature and etiology of his claimed disabilities of the back, legs, hips, knees, and ankles.  The claims folder should be made available to the examiner for review before the examination; the examiner must indicate that the claims folder was reviewed.

For any disability of the back, legs, hips, knees, and/or ankles found to be present, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the respective disability was incurred in or otherwise the result of his active service.

If the examiner determines any of the current disabilities are not directly related to active service, the examiner must express an opinion as to whether it is as likely as not that it was caused by or aggravated by the service-connected pes planus.  By aggravation the Board means a permanent increase in the severity of the underlying disability beyond its natural progression.  If the examiner determines that any of the claimed disabilities were aggravated by a service-connected disability, the examiner should identify the level of disability caused by the service-connected disability, to the extent possible.

A complete rationale for any opinion expressed must be provided.

3.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

